Title: To George Washington from Timothy Pickering, 30 March 1796
From: Pickering, Timothy
To: Washington, George


          
            Wednesday Morning 6 o’clock [30 March 1796]
          
          The Secretary of State has the honor to lay before the President of the U. States the result of his examination of Mr Livingston’s speech.
          He also returns the draught of the proposed answer to the House, in the 3d page of which he has restored the idea of the Senate being composed of few members, as a reason why they participated in the power of making treaties: for taking the thing at large, when thirty men are made the depositaries of State Secrets, they might not be deemed very safe.
          Before nine this morning, the Secy expects an answer from Mr FitzSimons, when the Secy will wait on the President.
          
            T. Pickering
          
         